Title: To Benjamin Franklin from Dumas, 2[–3] November 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 2e.[–3] Nov. 1780
Le 27 du passé notre Ami me remit une Copie authentique, de l’Imprimerie des Etats, de la Résolution prise par les Etats d’Hollde. le 25. Je me mis tout de suite à en faire la traduction que voici, vous priant de vouloir bien la joindre à la premiere Dépêche que vous enverrez en Amérique. Voilà Mr. V. B. le 1er. Pense. d’Amstm. hautement justifié. Ceux d’Amsterdam, voyant qu’on ne laissoit pas, par des Emissaires, de représenter la chose autrement dans le public (car les Résolution, quoiqu’imprimées, ne sont point publiques) viennent de faire imprimer leur Lettre aux Etats chez l’Imprimeur de leur ville, avec les Armes de la Ville à la tête, & le nom de l’Imprimeur au bout, avec injonction d’en répandre les Exemplaires par toute la Rep. La Gazette de Rotterdam l’a exhibée ce matin toute entiere, avec ce qui la précede. Cela a furieusement piqué un grand personnage, & causé beaucoup de rumeur ici. Je vous divertirois, si je pouvois vous raconter des particularités là-dessus qu’il n’est pas bon d’écrire.

Excepté la Frise & l’Overyssel, il n’y a pas d’autre Province encore qui se soit déclarée pour l’accession à la Neutralité armée. Cependant il est arrivé de nouvelles Dépêches de Petersbourg, “pour presser l’accession de la Rep., si elle ne veut pas se voir exclue, à la grande Satisfaction des Anglois, qui remuent ciel & terre à Pétersbourg, pour la faire exclure; à quoi ils ne réussiront pas, Si la Rep. elle-même ne s’exclut pas, en n’acquiesçant pas aux termes proposés comme un non plus ultra par l’Impce. [Imperatrice],” & dont je vous ai déjà rendu compte.
Je garde cette Lettre jusqu’à demain, pour voir S’il y a quelque chose à ajouter.


3e. Nov.
Ce matin l’Assemblée d’Hollde. ayant délibéré sur la conduite d’Amstm. relativement aux Papiers en question, Dort, & Harlem, l’ont avouée & approuvée hautement: les autres Villes ont pris la chose ad referendum. Vraisemblablement on laissera tomber cette matiere; & il n’en sera plus question: car elle embarrasse beaucoup ceux qui l’ont mise avec tant d’empressement sur le tapis. L’Assemblée se séparera demain: & l’on ne se rassemblera que dans la quinzaine.
Je profiterai de cet Intervalle pour aller passer quelques jours à Amsterdam. Je suis avec mon attachement respectueux, pour toujours Monsieur Votre très-humble & très-obéissant serviteur
Dumas
Passy à S. E. Mr. B. Franklin, Esqr.

 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats unis / &c. / Passy./.
